NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including load-bearing strap with an inductive charging system of claims 1 and 11 comprising the particular arrangement and connection of elements having at least 
the at least one strap comprises an elongated casing, a cushioning, at least one charging chamber, a controller chamber, and a power source chamber; 
the inductive charging system comprises at least one set of coils, a microcontroller, and a power source; 
the cushioning being positioned within and along the elongated casing; 
the plurality of channels, at least one charging chamber, the controller chamber, and the power source chamber being integrated within the cushioning; 

the at least one pocket being externally fixed along the elongated casing; 
the at least one charging chamber being positioned adjacent to the at least one pocket; 
the at least one set of coils being positioned within the at least one charging chamber; 
the microcontroller being positioned within the controller chamber; 
the power source being positioned within the power source chamber; 
the microcontroller being electronically connected with the at least one set of coils and the power source; and,  
the power source being electrically connected with the microcontroller.  

Prior art such as Ashley (US Patent 10,547,036) and “Barracuda Konzu: The worlds most advanced backpack” (cited by Applicant on the Information Disclosure Statement received June 9, 2021, while disclosing backpacks with straps and having charging elements within the straps, do not disclose all of the related elements of claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        February 7, 2022